                 Case 2:17-cv-01419-RFB-VCF Document 49 Filed 03/31/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


U.S. BANK NATIONAL ASSOCIATION
                                                       '()$8/7JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-01419-RFB-VCF
SFR INVESTMENTS POOL 1, LLC et
al.,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Default Judgment is entered against Casey A. Freeman in favor of SFR Investments Pool 1, LLC.




         3/31/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
